429 So.2d 841 (1983)
Grace Mary KAUFMAN a/K/a Grace Difabio a/K/a Sandy Jenkins a/K/a Sandra Jenkins a/K/a Grace Mary Sieroslawski a/K/a Mary Grace Welch, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-2291.
District Court of Appeal of Florida, Third District.
April 19, 1983.
Bennett H. Brummer, Public Defender and Albert J. Zemlock, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Calvin L. Fox, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and BASKIN, JJ.
PER CURIAM.
The test to be applied in appellate review of denial of a motion for judgment of acquittal is whether any rational trier of fact could have found guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Viewing the record evidence most favorably to the conclusion reached by the trier of fact, Douglas v. State, 214 So.2d 653 (Fla. 3d DCA 1968), and resolving all conflicts in favor of the appellee, see H.D. v. State, 348 So.2d 1159 (Fla. 3d DCA 1976), we find no error.
The judgment appealed from is therefore affirmed.